IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-10-00160-CR

ROY GALLARDO,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                          From the County Court at Law
                               Hill County, Texas
                            Trial Court No. M0126-10


                             MEMORANDUM OPINION


      Roy Gallardo was convicted of Driving While License Suspended, enhanced.

TEX. TRANSP. CODE ANN. § 521.457(a)(2), (f) (Vernon Supp. 2009). He was sentenced to 6

months in jail and a $500 fine. By letter, the Clerk of this Court notified Gallardo that

his appeal was subject to dismissal because the trial court indicated on the certification

of defendant’s right of appeal that Gallardo had no right of appeal. See TEX. R. APP. P.

25.2(d). The Clerk also warned Gallardo that the Court would dismiss his appeal

unless, within 21 days of the date of this letter, a response was filed showing grounds

for continuing the appeal.
        No response has been filed. Accordingly, this appeal is dismissed. See id.; 44.3.



                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Dismissed
Opinion delivered and filed June 2, 2010
Do not publish
[CR25]




Gallardo v. State                                                                    Page 2